Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2, 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the term substantially continuous renders the claimed subject matter unclear, vague and indefinite.  It is unclear the degree to which a wall must be continuous to be substantially continuous or not.  Therefore, the claimed subject matter is rejected under 35 U.S.C. 112(b).
	Regarding claim 24, the term substantially within the airflow passage renders the claimed subject matter unclear, vague and indefinite because it is not clear the degree to which the heater and the flavor delivery article must be within the same airflow passage to be considered substantially within the same airflow passage.  Therefore, the metes and bounds of 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2015/0208728).

Regarding claim 1, Lord discloses a flavor delivery article (see title, Fig. 1) comprising: a hollow elongate unit (see hollow region 7) formed of a substantially continuous wall (see annular portion) extending between a first end (left side is first end) and a second end (right side is second end) and defining an interior storage volume, the substantially continuous wall being formed of a porous material (see porous material of [0028]) having a graded porosity (see gradient of pore sizes closer to heating element to further from heating element – [0028]) across a thickness (any thickness direction can be considered such as to read on the claimed subject matter) of the substantially continuous wall; and


Regarding claim 5, Lord discloses wherein the graded porosity is configured such that the average size of the pores in the substantially continuous wall of the hollow elongate unit increases across the thickness of the substantially continuous wall from an interior surface to an exterior surface of the outer wall. Examiner has interpreted that the heater is axially located and that the gradient of Lord is from the inner surface to the outer surface of the pore size.

Regarding claim 8, Lord discloses wherein one or both of the first end and the second end of the hollow elongate unit is open.  See mouthpiece 2 of [0036] of Fig. 1-2, 5-6.  The mouthpiece has an open end, air outlet 4.

Regarding claim 9, Lord discloses further comprising an end unit (See mouth piece 2 of [0036]) engaging one or both of the first end and the second end of the hollow elongate unit.  See Fig. 1.

Regarding claim 11, Lord discloses wherein the flavor delivery article further comprises an outer casing.  See mouthpiece casing 29 of [0051] and Fig. 2.

Regarding claim 12, Lord discloses a flavor delivery mouthpiece (see mouthpiece section of [0035], mouthpiece 2 of [0036]-[0037]) comprising:
A flavor delivery article according to claim 1 positioned within a mouthpiece shell (see vaporizer casing 15 [0042]) that includes a first end and an opposing, second end including one or more apertures (see holes of [0042]) adapted for passage of air therethrough, wherein the flavor delivery article positioned within the mouthpiece shell is spaced apart from an interior .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Mishra (US 2009/0293893).

Regarding claim 2, Lord does not disclose wherein the porous material forming the substantially continuous wall of the hollow elongate unit is a polymeric material.  

Mishra had the benefit that it allowed for the control over the diameter and strength of the hollow porous polymeric fiber in a simple and economical manner.  [0002] discloses that the porous membranes have uses in filtration, controlled release, membrane separation, analytical science and other applications.  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the hollow, polymeric porous article of Mishra with the flavor delivery article of Lord to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the control over the diameter and strength of the hollow porous polymeric fiber in a simple and economic manner.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Mishra (US 2009/0293893) and Dante (US 2004/0159327).

Regarding claim 3, the combination Lord/Mishra does not disclose wherein the polymeric material is selected from the group consisting of polyethersulfone, polypropylene, polyethylene, polyester, nylon, cellulose nitrate, regenerated cellulose, cellulose acetate, and combinations thereof.
In the same field of endeavor of smoking article design (see title), Dante discloses wherein the polymeric material is cellulose acetate.  [0009].
Dante had the benefit that it allowed for the improved flavor delivery.  [0008]. This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cellulose acetate of Dante with the smoking article of Lord to arrive at the claimed invention .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Li (US 2015/0335073).

Regarding claim 4, Lord does not disclose wherein the porous material forming the substantially continuous wall of the hollow elongate unit is a ceramic material.
In the same field of endeavor of smoking article design (See title), Li (US 2015/0335073) discloses wherein the porous material forming the substantially continuous wall of the hollow elongate unit is a ceramic material.  See [0016].
See MPEP 2144 regarding the obviousness of change in configuration or shape.  Li’s shape was suitable for the purposes of Lord and can be adapted to beneficial shapes.  See [0016].  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the ceramic material of Li with the smoking article of Lord to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for easy assembly of the heating coil.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Atchley (US 2010/0163062).

Regarding claim 6, Lord does not disclose wherein the pores in the substantially continuous wall of the hollow elongate unit have a first average size at one of the interior surfaces and the exterior surface of about 10 nm (0.01 microns) to about 3 microns.

Atchley discloses that it allowed for the outer granules to melt at a faster rate to form a substantially continuous layer along the outer surface of the tobacco article, while the central granules melt at a slower rate.  This, in turn, allowed for the cycles, cycle times, and temperature of a plastic sintering process to be varied to have particular flavor characteristics (e.g. roaster and/or toasted tobacco flavors to the tobacco article – see [0053]-[0054] regarding the formation of pores).  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to select the pore sizes of Atchley in the linearly graded pore variations of the smoking article of Lord to arrive at the claimed invention before the effective filing date because doing so allowed for a flavor delivery article with particular flavor characteristics.

Regarding claim 7, Atchley discloses an overlapping range of pore sizes (1 micron to 10 micron).  See MPEP 2144 regarding the obviousness of overlapping ranges.  Atchley recognizes that there may be patterns or trends in the pore size variations.  See [0026].
Atchley discloses that it allowed for the outer granules to melt at a faster rate to form a substantially continuous layer along the outer surface of the tobacco article, while the central granules melt at a slower rate.  This, in turn, allowed for the cycles, cycle times, and temperature of a plastic sintering process to be varied to have particular flavor characteristics (e.g. roaster and/or toasted tobacco flavors to the tobacco article – see [0053]-[0054] regarding the formation of pores).  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to select the pore sizes of Atchley in the linearly graded pore variations of the smoking article of Lord to arrive at . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Sears (US 2015/0335070).

Regarding claim 10, Lord does not disclose wherein the end unit is a lattice structure comprising a plurality of airflow passages therethrough.
In the same field of endeavor of smoking article design, Sears discloses wherein the end unit (mouthpiece of [0051]) is a lattice structure (porous is taken as a lattice structure as understood by one of ordinary skill in the art before the effective filing date) comprising a plurality of airflow passages therethrough.  See [0051].
Sears discloses that interstitial spaces improves the heating of the aerosol generating elements, which had implications in the temperature profile of the mouthpiece.  [0055]. [0071] further discloses that the configurations of the cartridge improved biodegradability of article.  [0057] discloses that improved heat transfer to the tobacco material forming a portion of the case sheet.  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the porous/latticed mouthpiece of Sears with the smoking article of Lord to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved heating of the aerosol generating elements.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Shin (US 2013/0167854).

13, Lord does not disclose wherein the mouthpiece shell comprises one or more protrusions extending inwardly from the interior surface of the mouthpiece shell.
In the same field of endeavor of smoking article design (see title), Shin discloses wherein the mouthpiece shell (see housing 1 of table 1) includes one or more protrusions (see door support protrusion 114, gear coupling protrusion 115 of Table 1).
Shin had the benefit that it allowed for the cartridge to be held in the mouth while staying clean while not in use from preventing dust from being captured in the apparatus. [0005] & [0037].  This was desirable in Lord, which did not include structures to prevent an unpleasant taste for the smoker.  Lord’s cartridge placement (wicking element 18 of [0059]) was in the housing as well and can be considered a rearrangement of essential working parts.  See MPEP 2144 regarding the obviousness of rearrangement of essential working parts.  Movement of the cartridge of Lord to its placement in Shin would have been a suitable location for the cartridge. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the protrusions of Shin with the smoking article apparatus of Lord to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the cartridge to be held in the mouth while staying clean.

Regarding claim 14, the combination Lord/Shin discloses wherein the one or more protrusions are adapted to contact with flavor delivery article and substantially maintain a lateral position of the flavor delivery article within the mouthpiece shell.  See Figs. 1-4.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Shin (US 2013/0167854) and Fournier (US 2003/0154991).

15, the combination Lord/Xu does not disclose further comprising a mandrel positioned within the mouthpiece shell primate to the second end thereof, the mandrel being adapted to engage one of the first end and the second end of the hollow elongate unit of the flavor delivery article.
In the same field of endeavor of smoking article design, Fournier discloses a mandrel (rod 23 of [0016]) positioned within the mouthpiece shell proximate to the second end thereof, the mandrel being adapted to engage one of the first end and the second end of the hollow elongate unit of the flavor delivery article.
Fournier had the benefit that it improved the delivery of the aerosol.  See [0047].  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the mandrel/rod of Fournier with the apparatus of Lord to arrive at the claimed invention before the effective filing date because doing so greatly improved the delivery of the aerosol.

 Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (US 2015/0208728) and further in view of Daffner (US 2003/0089370).

Regarding claim 16, Lord does not disclose further comprising a removable replaceable cover adapted to engage the second end of the mouthpiece shell.
In the same field of endeavor of smoking article design (see title, [0013]), Daffner  discloses wherein the cover may be removable and replaceable.
Doing so was the selection of a known design for its intended use.  This was desirable in Lord.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the removable, replacable cover of Daffner with the smoking article of Lord to arrive at the claimed .

Claims 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728).

Regarding claim 17, Dubief discloses a cartridge (see cartridge 100 of [0070]), the cartridge comprising:
	 Cartridge housing having a mouth end (see mouthpiece parts 113 and 115);
	A reservoir (see container 101 of [0070]) including an aerosol precursor composition;
	A heater (see heater 105 of [0070]) adapted to vaporize the aerosol precursor composition.
	Dubief does not disclose:
	A flavor delivery mouthpiece (see mouthpiece ) according to claim 12 engaged with the cartridge such that the first end of the mouthpiece shell is attached to the mouth end of the cartridge housing.
	In the same field of endeavor of smoking article design, Lord discloses the mouthpiece according to claim 12.
	To add the mouthpiece of claim 12 of Lord to the smoking article of Dubief would have been the selection of a known design for its intended use and allowed for the advantages of its mouthpiece (see [0025] of Lord regarding the deformability and set shapes) would be present in Dubief.  This was desirable in the apparatus of Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the mouthpiece of Lord with the smoking article of Dubief because doing so was the selection of a known design for its intended use.

22, this claim appears to be an amalgamation of claims 1 and 17.  These claims are rendered obvious by the combination Dubief/Lord.  See the rejections of claims 1 and 17 above.

	Claims 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728) and further in view of Wensley (US 2015/0216237).

Regarding claim 18, the combination Dubief/Lord does not disclose further comprising a liquid transport element configured for transport of the aerosol precursor composition between a reservoir and the heater.
	In the same field of endeavor of porous smoking article design (see title, [0141]), Wensley discloses wherein the apparatus comprises a pump (see pump drive 9412/diaphragm configured for transport of the aerosol precursor composition between a reservoir and the heater (see heater 9408).
	Doing so had the benefit that it allowed for the delivery of nicotine in specific doses.  See [0002].  This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the pump of Wensley with the smoking article of Dubief to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the delivery of nicotine in specific doses.

Regarding claim 21, the combination Dubief/Lord does not disclose an aerosol delivery device comprising: a power unit housing including a power source and a controller; and a cartridge according to claim 17.

Doing so had the benefit that it allowed for the delivery of nicotine in specific doses.  See [0002].  This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the pump of Wensley with the smoking article of Dubief to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the delivery of nicotine in specific doses.

	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728) and further in view of Ampolini (US 2016/0331030).

	Regarding claim 19, the combination Dubief/Lord does not disclose wherein the reservoir includes a fibrous material.
	In the same field of endeavor, Ampolini discloses wherein the cartridge (604) (see [0130]) includes a fibrous mat (cellulose acetate).
	Ampolini had the benefit that it allowed for the improved formation of the aerosol delivery device with reservoirs.  [0003].  This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the reservoir of Ampolini including the fibrous mat/cellulose acetate with the smoking article apparatus of Dubief to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved formation of the aerosol delivery apparatus.

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728) and further in view of Monsees (US 2016/0366947).

Regarding claim 20, the combination Dubief/Lord does not disclose wherein the reservoir ( a supply or source of something) is a tank (a large receptacle or storage chamber).
	In the same field of smoking article design (see title), Monsees discloses wherein the reservoir is a tank.  See [0011].
	Addition of the tank of Monsees to the reservoir of Dubief had the benefit that it allowed for the ease of assembly of the apparatus and the reduced space requirement.  [0227].   The tank of Monsees was a suitable configuration for such structures in the aerosol generating apparatuses. This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the tank of Monsees with the reservoir of Dubief to arrive at the claimed invention before the effective filing date because it allows for the ease of assembly of the apparatus an reduces space requirements. Additionally it is a known as suitable configuration for such structures in the art.

	Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728), Monsees (US 2016/0366947), and Wensley (US 2015/0216237).

	Regarding claim 23, the combination Dubief/Lord does not discloses further comprising an air entry and an air flow passage through the cartridge.
	In the same field of endeavor, Wensley discloses an air entry passage (see [0008]) and an air flow passage (See [0165] – air flow 1704a or 1704b).

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the passages for air entry and flow of Wensley to the apparatus of Dubief to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the air flow to be controlled such that the dose of nicotine in the aerosol is controlled.
	
	Regarding claim 24, the combination Dubief/Lord/Monsees/Wensley discloses wherein the heater and the flavor delivery article are both positioned substantially within the airflow passage.  See Figs. of Dubief, the heater and flavor delivery article are within the same airflow passage.

	Claims 25 are rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728), Monsees (US 2016/0366947), Wensley (US 2015/0216237), and Spencer (US 2019/0045837).

Regarding claim 25, Dubief/Lord/Monsees/Wensley does not disclose wherein the flavor delivery article is positioned in the airflow passage upstream from the heater.
	In the same field of endeavor of smoking article design (see title), Spencer (US 2019/0045837) discloses wherein the flavor delivery article (see [0018], claim 19 – flavor delivery article 25 of [0045]) is positioned in the airflow passage upstream (before air touches) the heater (see heating element of cited para.).  See Figs. 1-2.
	Spencer had the benefit that it improved safety to avoid overheating and reserves the release of flavor for times when it is actually needed so that the flavourant is not wasted.  [0070].  This was desirable in Dubief.
. 

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728), Monsees (US 2016/0366947), Wensley (US 2015/0216237), and Reevell (US 2019/0274358).

	Regarding claim 26, Dubief/Lord/Monsees/Wensley does not disclose wherein the flavor delivery article is positioned in the airflow passage downstream from the heater.
	See MPEP 2144 regarding the obviousness of rearrangement of essential working parts.  To move the flavor delivery article to be downstream the heater would have been considered a rearrangement of essential working parts to one of ordinary skill in the art before the effective filing date.
	In the same field of endeavor of smoking article design (see title), Reevell discloses wherein the flavor delivery article is positioned in the airflow passage downstream of the heater. See [0096] and Figs. 13, 15.
	Reevell had the benefit that it allowed for the advantage that an aerosol-generating article and an aerosol-generating device inject a consistent quality of aerosol forming substrate into a heating chamber, thus providing a consistent heating experience.  [0003].  This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the position of the flavor delivery article and heater with respect to airflow as in Reevell in the apparatus of Dubief to arrive at the claimed invention before the effective filing date because .
	
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Dubief (US 2015/0181937) and further in view of Lord (US 2015/0208728), Monsees (US 2016/0366947), Wensley (US 2015/0216237), and Worm (US 2016/0050975).

	Regarding claim 27, the combination Dubief/Lord/Monsees/Wensley does not disclose wherein the flavor delivery article is positioned in a mouthpiece attached to the mouth end of the cartridge housing.
	In the same field of endeavor, Worm (US 2016/0050975) discloses wherein the flavor delivery article (see cartridge 200) is positioned in a mouthpiece (see mouthpiece 220) attached to the mouth end of the cartridge housing (see aerosol delivery device 100 with housing 102).
	Worm discloses a suitable position for the flavor delivery article and the cartridge housing.  This was desirable in Dubief.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the placement of the flavor delivery article of Worm and combine it with the smoking article of Dubief to arrive at the claimed invention before the effective filing date because doing so was a suitable position for the flavor delivery article and the cartridge housing.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712